MCDONALD, J.,
dissenting. I concur in the dissent of Chief Justice Callahan. I also wish to add that I do not agree with the majority’s conclusion that, because General Statutes § 46a-64c provides that, in offering property to the public for rent, a landlord may not discriminate against prospective tenants because of their “lawful source of income,” the defendant here violated § 46a-64c by refusing to accept the terms mandated in a lease under section 8 of the National Housing Act, as amended in 1974 and codified at 42 U.S.C. § 1437f (section 8).
The plain language of § 46a-64c does not support the majority’s conclusion that the legislature intended to make acceptance of the terms of public assistance programs mandatory, even if such terms are in conflict with a landlord’s established and universally applied renting policies. The majority’s holding obliges every landlord in this state to offer its property for rent with terms that meet the requirements of section 8, other assistance programs, or any other lawful income providers. I conclude that § 46a-64c does not require this. *805Instead, the statute simply means that, if all things are equal among the prospective tenants, a landlord may not disqualify a prospective tenant simply because of that tenant’s status as a recipient of public assistance under the section 8 program.
I would conclude that there is not a violation of § 46a-64c every time a landlord declines to accept a lease dictated to the landlord by the tenant’s income source, whether the source is a public assistance program, a spendthrift trust or some other benefactor of the tenant. If the legislature wished to impose on all landlords of this state a requirement that they accept all the lease terms required by a tenant’s source of income, it simply could have said so. It did not. The legislature’s addition of the language “lawful source of income” was not intended to turn every property in this state into a government regulated and “lease controlled” rental facility.
The majority’s decision, which does turn every rental property in this state into a government regulated and lease controlled rental facility, is revolutionary both in terms of the law of property as well as the fundamental law of American government. Our founders established a government with three equal and separate branches. See U.S. Const., art. I, II, III. Under the separation of powers doctrine, the courts were not to become the lawmakers. A court may not create legislation simply because its members believe, for social reasons, that such legislation is necessary. See 1 J. Sutherland, Statutory Construction (5th Ed. Singer 1994) § 3.06 p. 55 (courts not empowered to rewrite statutes to suit their notions of sound public policy). As footnote 25 of the majority opinion, however, explains: “[W]e often have construed statutes or acts of the legislature in such a way as to fulfill their basic purpose, even when that construction went beyond, or seemed contrary to, the statutes’ facial requirements.” (Emphasis added.) I *806believe that this court is making laws in this case, well beyond its constitutional warrant and, in doing so, fostering bad public policy.
The majority’s holding will have a negative effect upon investment in decent rental units in Connecticut. This is illustrated by New York City’s experience with rent control, which could be yet another lease term mandated by a tenant’s income source. Rent control had its genesis in war time to prevent gouging of soldiers and defense workers. See R. Pipes, Property and Freedom (1999) p. 262. It survives in New York City and several university towns. Id., p. 263. In New York City, rent control has helped to bring about urban decay of an unprecedented number of properties “as many landlords, unable to make any profit on their properties, either neglected or abandoned them.” Id. The legislature could not have intended such a result in Connecticut.
The very implementing of statewide lease control by court fiat fails to recognize the basic American rights to property and freedom. The freedom to own and control private property is fundamental to freedom. As Harvard professor Richard Pipes concludes from his study of the failed Soviet system and other totalitarian systems, “[property is an indispensable ingredient of both prosperity and freedom.” Id., p. 286.
The majority’s opinion in this case requires landlords in this state either to lease on the terms dictated in a section 8 lease, or not to lease their property at all. Such a result will have profound and adverse effects on all property owners in this state. Because the statute provides for no compensation to property owners, I also would conclude that the majority’s holding, when applied, results in a taking of private property from landlords without just compensation. U. S. Const., amend. V; Conn. Const., art. I, § 11; see also San Diego Gas & Electric Co. v. San Diego, 450 U.S. 621, 650, *807101 S. Ct. 1287, 67 L. Ed. 2d 551 (1981) (Brennan, J., dissenting); Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 415, 43 S. Ct. 158, 67 L. Ed. 322 (1922).
The defendant in this case refused to lease to the relators, Patricia Hanson and Patricia Roper, because its established requirements for renting its property were in conflict with those of the section 8 program. There is no basis, as the majority concludes, to find that the defendant crafted its rental policy in order to discriminate against section 8 recipients. I would conclude that refusing to accept the terms of a section 8 lease does not itself constitute unlawful discrimination as proscribed by § 46a-64c. I, therefore, would affirm the trial court’s judgment.
Accordingly, I dissent.